Gileillan, C. J.
I concur in the result, but not in the reasoning by which it is reached. When one is unlawfully assessed for personal property, as where, as in this case, he is assessed for the same property in two different counties, only one of which assessments can be right, he must be entitled to a judicial remedy,.in which the facts can be ascertained'and the law applied to them, and the action of the assessing officer cannot be conclusive upon him. Wb^t-in a proper case, the form of judicial remedy must be, I do not think necessary to consider in this case; for, as I think, as a condition of *557any judicial remedy, he must first resort to the means of righting himself before the assessing officers which the statute gives him. When one claims to have been assessed by the local officers in the wrong county, he may apply to the state auditor, who is authorized to determine in what county the assessment ought tobe made. Gen. St. 1878, c. 11, § 14. Had the plaintiff presented his case to the auditor, shown that he was assessed for the same property in two-counties, that officer must have determined which was the wrong county and ordered the tax abated in that county, and that would have been a complete remedy to the plaintiff. As he did not resort, to that means of righting himself, he must be deemed to have acquiesced in the action of the local officers, and therefore cannot question it by an action.